Citation Nr: 1609463	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for incontinence as secondary to prostate cancer.

4.  Entitlement to service connection for erectile dysfunction as secondary to prostate cancer. 

5.  Entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood as secondary to erectile dysfunction or incontinence.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans' Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In September 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.  

The Veteran or his representative submitted additional evidence since the Veteran filed his substantive appeal in June 2014.  Neither the Veteran nor his representative requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (2014).

A July 2009 rating decision denied service connection for prostate cancer.  As such, the Board must decide initially whether evidence to reopen the claim has been received without deference to the RO's October 2012 decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

The May 2014 Statement of the Case adjudicated an appeal of the issue of service connection for tinnitus.  In the Veteran's June 2014 substantive appeal, the Veteran indicated that he was not appealing that issue.  Accordingly, the Board does not review the issue of service connection for tinnitus.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the February 2009 claim of service connection for prostate cancer.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.

2.  Subsequent to the July 2009 rating decision, VA associated with the claims file relevant, official service department records.

3.  The Veteran was not exposed to herbicide agents during service.

4.  Prostate cancer was not manifest during service.  Prostate cancer is not attributable to service.  Malignant tumors were not manifested in service or within the one-year presumptive period following service.

5.  Incontinence is not caused or aggravated by a service-connected disability.

6.  Erectile dysfunction is not caused or aggravated by a service-connected disability.

7.  Adjustment disorder with mixed anxiety and depressed mood is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The February 2009 claim (July 2009 rating decision) of service connection for a prostate cancer is reconsidered.  38 C.F.R. § 3.156(c) (2015).

2.  Prostate cancer was not incurred in or aggravated during service, and malignant tumors may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Incontinence is not proximately due to, the result of, or aggravated by a service-connected disability or service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  Erectile dysfunction is not proximately due to, the result of, or aggravated by a service-connected disability or service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  Adjustment disorder with mixed anxiety and depressed mood is not proximately due to, the result of, or aggravated by a service-connected disability or service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  
	
VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in March 2011 and April 2014.  The claim was last adjudicated in May 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, lay statements and hearing testimony have been associated with the record.  During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103 

The Board notes that, while the Veteran was afforded a January 2012 VA examination concerning his claim of service connection for prostate cancer, a medical etiological opinion was not obtained.  The Board finds that no such opinion is required in this case.  The Veteran's claim primarily rests on his assertion that he should be awarded service connection, either presumptive or direct, based on exposure to herbicides.  Under this theory, the outcome turns largely on the locations and dates of his service (establishing his purported exposure to herbicides), rather than on any medical question.  As will be discussed further below, the Board finds that the Veteran has not been exposed to herbicides.  Furthermore, there is no medical or credible lay evidence that suggests the Veteran's prostate cancer may be related to his military service other than as due to the alleged herbicide exposure.  Any conclusory, generalized lay statement alleging a nexus between a current disability and service does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  Consequently, VA is under no duty to afford the Veteran an examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Finality Law and Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).

In a July 2009 rating decision, the RO denied the Veteran's February 2009 claim of service connection for prostate cancer.  The Veteran was notified of this denial but did not timely appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the July 2009 rating decision, the RO considered service medical records from July 1967 to April 1970, a response made through the Personnel Information Exchange System (PIES) that there were no records of exposure to herbicides, and the Veteran's lay statements that he was stationed near the Korean DMZ in 1969, and went out to various posts on the DMZ.  The RO denied the claim on the basis that there was no evidence that the Veteran served in units located within the 350 yard wide strip of land south of the DMZ barrier fence treated with herbicides.  Additionally, there was no evidence of complaints or treatment related to prostate cancer in service, and no medical records showing treatment for prostate cancer post-service.  In essence, at the time of the July 2009 denial, there was no evidence of in-service manifestations of prostate cancer, there were no medical records showing a current disability, insufficient evidence of exposure to herbicides (i.e. there was only generalized lay statements), and no evidence of a nexus to service.

Since the July 2009 rating decision, military personnel records showing a chronological summary of the Veteran's assignments were associated with the record.  These records are relevant as to whether the Veteran was assigned duties that took him to the DMZ, or was otherwise assigned to units for which the Department of Defense has determined operated in the area of the DMZ.  Accordingly, they constitute relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim.  Thus, the Board reconsiders, rather than reopens, the February 2009 claim (July 2009 rating decision) of service connection for prostate cancer.  See 38 C.F.R. § 3.156(c).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims he was exposed to herbicides during his service at Camp Casey in Korea.  Specifically, he asserts that as a Personnel Records Specialist for the 7th Administrative Company of the 7th Infantry Division (7th Admin. Co.), he traveled to all units of the 7th Infantry Division.  He asserts, therefore, that he travelled to areas where herbicide agents were used.

The Veteran underwent a January 2012 VA examination with respect to his prostate cancer.  The examination explains that the Veteran has been diagnosed with prostate adenocarcinoma which is now in remission.  The examination report further states that the Veteran has urinary leakage and erectile dysfunction as a complication of a 2003 radical prostatectomy.  The report also states that the Veteran's erectile dysfunction is a least as likely as not attributable to prostate adenocarcinoma. 

The Veteran also underwent a January 2012 VA mental disorders examination.  The examiner diagnosed the Veteran with Adjustment Disorder with Mixed Anxiety and Depressed Mood, Chronic.  The examiner found that the adjustment disorder was due to the sequelae from his prostatic cancer and surgery.

Prostate cancer is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an applicable herbicide agent.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(i), (iii).  Additionally, if a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307(a)(6)(iv) (2015).

The DoD has determined that veterans who served with specified military units in Korea near the DMZ between April 1, 1968 and August 31, 1971 were exposed to herbicides.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Para. 4.b.  The 7th Admin. Co. is not among the listed units.  Nonetheless, when a claimed disorder is not entitled to service connection by presumption, direct service connection may nevertheless be established by demonstrating that service connection is warranted by proof of direct causation on a facts found basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In that regard, the Veteran testified in the September 2015 Board hearing that he went in the remote fields with multiples of units and at different posts that were assigned to the 7th Infantry Division.  He particularly remembers visiting Camp Beavers and Camp Kaiser, where units identified by the DoD as having been exposed to herbicides were located.

The Board notes that the Veteran's testimony that he actually set foot in the land near the DMZ known to have been sprayed with herbicides is unclear.  It appears as though he is indicating he went to the camps where the units which were found to have operated at the DMZ were located.  However, the camps he specifically recalls visiting were admittedly miles away from the DMZ itself.  See Hearing Transcript, at 8, 19.  Additionally, in the Veteran's February 2009 claim, he asserts that he recalled seeing low flying aircraft drop red, orange, and yellow like fluid on the DMZ.  With respect to the latter statement in particular, the Board finds it is not credible as a claim that the fluid was an herbicide agent because of the Veteran's lack of specialized knowledge and experience reflected in the record in identifying such agents.

The Veteran submitted an extensive lay statement from Mr. T.F.C. who was granted service connection for herbicide exposure and who claims to have served in overlapping time periods as the Veteran, performing the same duties at Camp Casey as the Veteran.  Included with the statement are several notarized statements from a Mr. S.P.W. who attests to his duties in the 2nd Inf. Division Chemical Sections in Korea in 1968 to 1969 applying Agent Orange on foliage.  Mr. S.P.W. asserts that his missions included traveling to the DMZ and travel from one camp to another.  He further states that upon arrival at each camp, the unit was required to document the locations in which they had completed spray missions.  He also states that "[t]here appears to be some question as to whether Camp Casey was affected by the spray missions.  The perimeter of Camp Casey and the mess hall [were] in fact treated with herbicide agents."

Based on a review of the record, the Board finds that service connection for prostate cancer is not warranted.  For the reasons noted above, the Board gives minimal probative value to the Veteran's lay assertions that he visited the DMZ area where herbicides were applied.  His assertion that he went to remote locations to update the records of service members of the 7th Infantry Division, rather than simply visiting the camps where the units of such service members were located, is facially implausible.  The Veteran's testimony is unclear about his visiting remote locations.  Additionally, although the Veteran testified that the camps he visited were "moonscape" (i.e. there was no vegetation due to the use of herbicides), there is no evidence to suggest that the herbicides used to defoliate those areas were the harmful herbicide agents set forth in the regulations.  38 C.F.R. § 3.307(a)(6)(2015).

Unit histories obtained for the 7th Admin. Co., and the Headquarters of the 7th Infantry Division do not document the use, storage, spraying, or transportation of herbicides.  See September 2012 Defense Personnel Records Information Retrieval System (DPRIS) response.  In addition, the histories do not mention or document any specific duties performed by the unit members along the DMZ.

With respect to the statement of Mr. S.P.W., while the Board finds it to be credible and probative evidence of his activities at the DMZ, his statements as to Camp Casey and its mess hall are evidence only that herbicide agents were used.  It is not evidence that the herbicide agents specified in 38 C.F.R. § 3.307(a)(6) were used.  Mr. S.P.W.'s statement also does not appear to indicate that he personally witnessed the application of herbicide agents at Camp Casey.  Most significantly, the statement by Mr. S.P.W. reports that upon arrival at each camp, his unit was required to document the locations where they had completed spray missions.  As the unit history of the 7th Admin Co. shows no documentation of use, storage, spraying, or transportation of herbicides, the Board finds that Mr. S.P.W.'s unit did not apply harmful herbicide agents at Camp Casey.  See September 2012 DPRIS response.  Moreover, the Board gives greater probative weight to the DPRIS finding, as an official government report, than the anecdotal account of Mr. S.P.W.  Accordingly, the preponderance of the evidence shows that the Veteran was no exposed to herbicide agents meeting the regulatory requirements in service.  Thus, service connection for prostate cancer on the basis of exposure to herbicide agents in Korea is not warranted.

As to another basis, in the Board hearing, the Veteran denied having prostate cancer during service or within one year of separation from service.  Accordingly, service connection is not warranted on any other basis.

In deciding the appeal, the Board has considered the Veteran's submissions of other Board decisions in which service connection was granted.  However, other Board decisions are not binding on the Board in the present case.  The Board also has considered the argument that one of the other Board decisions notes that an official letter from the Department of the Army to Senator John Glenn, dated in May 1996, and other correspondence, state that Camp Casey was locating "in the area of the DMZ," or "near the DMZ."  However, the DPRIS response indicates that Camp Casey was approximately thirteen miles from the DMZ.  The Board notes that the regulations conceding exposure to herbicides relate to units that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  Thus, not only does the unit have to have operated near the DMZ, but it also must have operated in an area where herbicides are known to have been applied.  The Board finds the second requirement lacking in this case.

The remaining claims are based on a theory of secondary service connection.  Although, there is probative evidence in the form of the January 2012 VA medical opinions linking the cause of erectile dysfunction and incontinence to the surgery for prostate cancer, prostate cancer is not service-connected.  Thus, service connection for erectile dysfunction and incontinence is not warranted.  38 C.F.R. § 3.310.  Similarly, the VA mental disorders medical opinion attributes the cause of the adjustment disorder to the Veteran's erectile disorder and incontinence.  However, erectile dysfunction and incontinence are not service-connected.  Accordingly, service connection for adjustment disorder is not warranted.  38 C.F.R. § 3.310.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran was exposed to herbicide agents prescribed by regulation.  Additionally, a preponderance of the evidence is against a finding that the Veteran had prostate cancer in service or within one year of separation from service.  Accordingly, service connection for prostate cancer is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for prostate cancer is denied.

Service connection for incontinence is denied.

Service connection for erectile dysfunction is denied.

Service connection for adjustment disorder with mixed anxiety and depressed mood is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


